                            Case 19-10497-CSS              Doc 100       Filed 03/25/19        Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------x
         In re                                                   :         Chapter 11
                                                                 :
         CTI FOODS, LLC, et al.,                                 :         Case No. 19-10497 (CSS)
                                                                 :
                                                                 :
                           Debtors.1                             :         (Jointly Administered)
                                                                 :
         --------------------------------------------------------x

          NOTICE OF RESCHEDULED (I) OMNIBUS HEARING DATE AND (II) HEARING TO
                    CONSIDER CONFIRMATION OF JOINT PREPACKAGED
             CHAPTER 11 PLAN OF CTI FOODS, LLC AND ITS AFFILIATED DEBTORS

                             PLEASE TAKE NOTICE that, on March 11, 2019, the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) filed the Joint Prepackaged Chapter 11

         Plan of CTI Foods, LLC and Its Affiliated Debtors [D.I. 17] (the “Plan”) and the related

         Disclosure Statement [D.I. 16].2

                             PLEASE TAKE FURTHER NOTICE that the combined hearing to consider

         the adequacy of the Disclosure Statement and any objections thereto and to consider

         confirmation of the Plan (the “Combined Hearing”), currently scheduled for April 18, 2019 at

         10:00 a.m. (ET) before the Honorable Christopher S. Sontchi, United States Bankruptcy Court,

         824 N. Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801, has been

         rescheduled, at the direction of the Court, to April 18, 2019 at 1:00 p.m. (ET). Any additional



         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, as applicable, are: Chef Holdings, Inc. (8070); Chef Intermediate, Inc. (8653); CTIF Holdings, Inc. (0046);
         Chef Investment, LLC (3918); CTI Foods Acquisition LLC (3918); CTI Foods Holding Co., LLC (8320); CTI
         Services Corporation (2331); CTI Foods, LLC (3673); CTI Arlington, LLC (6103); CTI Saginaw I, LLC (6133);
         CTI King of Prussia, LLC (4771); CTI-SSI Food Services, LLC (8322); S & S Foods LLC (7447); Custom Food
         Products Holdings, LLC (2697); Custom Food Products, LLC (0697); Liguria Holdings, Inc. (8652); and Liguria
         Foods, Inc. (6446). The Debtors’ mailing address is 504 Sansom Blvd., Saginaw, Texas 76179.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Plan.
01:24313976.1
                       Case 19-10497-CSS          Doc 100     Filed 03/25/19      Page 2 of 2



         matters currently scheduled to be heard on April 18, 2019 at 10:00 a.m. (ET) will also be heard

         on April 18, 2019 at 1:00 p.m. (ET).

                        PLEASE TAKE FURTHER NOTICE that the Combined Hearing may be

         further adjourned from time to time without further notice, other than by the filing of a notice on

         the Bankruptcy Court’s docket indicating such adjournment and/or an announcement of the

         adjourned date or dates at the Combined Hearing. The adjourned date or dates will be available

         on the electronic case filing docket and the Voting Agent’s website at

         https://cases.primeclerk.com/ctifoods.

         Dated: March 25, 2019
                Wilmington, Delaware

                                               /s/ Shane M. Reil
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             M. Blake Cleary (No. 3614)
                                             Matthew B. Lunn (No. 4119)
                                             Jaime Luton Chapman (No. 4936)
                                             Shane M. Reil (No. 6195)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             -and-

                                             WEIL, GOTSHAL & MANGES LLP
                                             Matthew S. Barr (admitted pro hac vice)
                                             Ronit J. Berkovich (admitted pro hac vice)
                                             Lauren Tauro (admitted pro hac vice)
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000

                                             Proposed Attorneys for Debtors and Debtors in Possession




01:24313976.1
                                                          2
